Synergen Law Group A Professional Law Corporation June 24, 2013 Ms. Jennifer Lopez Securities and Exchange Commission Division of Corporation Finance Washington, DC 20549 Via Edgar Only Re: NuZee, Inc. Form 8-K filed on April 25, 2013 Dear Ms. Lopez: We had anticipated to have completed our responses by June 21, 2013. Unfortunately, NuZee, Inc. was unable to file its amended Form 8-K by the anticipated date and is hereby requesting an additional extension to June 28, 2013 to file its amended 8-K and responses. Please feel free to contact me if you have any questions or require additional information. Regards, SYNERGEN LAW GROUP /s/ Karen Batcher Karen A. Batcher, Esq. kbatcher@synergenlaw.com cc: Mr. Craig Hagopian, President (via email only) 819 Anchorage Place, Suite 28 Tel. 619.475.7882 Chula Vista, CA 91914 Fax. 866.352.4342
